MANNING, J.
I concur in the conclusions announced by the chief justice, without expressing any opinion in respect to the legal obligation or constitutional validity of the acts of Congress known as “ the Reconstruction Laws.”
The government and Constitution which were thereby set up in this State have been recognized and obeyed as such for a period of seven years, and still are. The acts of those who were put in power under this Constitution in 1868, whether they were officers de jure or only officers de facto exercising a usurped authority, are legally effectual. This is required by the necessities of society. And I have no doubt that the ordinance of the convention adopted to put the government and Constitution referred to in operation, and extending the terms of those then put into office until their successors should be *570qualified, is as valid as the Constitution framed by the same convention. According to this ordinance, Judge Saeeold continued to be in office as one of the judges of the supreme court to a day later than that on which he approved the bond of appellant as judge of probate for Talladega county. The bond, therefore, is not void.